Name: Commission Regulation (EC) No 322/94 of 11 February 1994 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community
 Type: Regulation
 Subject Matter: animal product;  foodstuff;  prices
 Date Published: nan

 No L 41 /40 Official Journal of the European Communities 12. 2. 94 COMMISSION REGULATION (EC) No 322/94 of 11 February 1994 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 363/93 (2), and in particular Article 4 (5) thereof, Whereas Commission Regulation (EEC) No 1481 /86 (3), as last amended by Regulation (EC) No 76/93 (4), lays down the rules for the determination of prices of fresh or chilled sheep carcases on representative Community markets as well as the survey of prices of certain other qualities of sheep carcases in the Community ; Whereas the coefficients used for calculating the price of sheep carcases on representative Community markets should be adjusted in the light of the figures available with regard to sheep production ; Whereas in Denmark, Germany and Northern Ireland the places of quotation and the coefficients fixed should be altered to take account of the trend in quantities coming into those markets ; Whereas in Germany the category 'Mastlammfleisch' should be replaced by the category 'lammfleisch' which is more representative of production ; Article 1 Regulation (EEC) No 1481 /86 is hereby amended as follows : 1 . Annex I is replaced by Annex I to this Regulation . 2. In Annex II points B 1 , C and L 1 are replaced by those in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 14 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . I1) OJ No L 42, 19 . 2. 1993, p. 1 . (3) OJ No L 130, 16. 5. 1986, p. 12. (4) OJ No L 11 , 19 . 1 . 1993, p. 6. 12. 2. 94 Official Journal of the European Communities No L 41 /41 ANNEX I 'ANNEX I COEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTA ­ TIVE COMMUNITY MARKETS Belgium Denmark Germany Spain France Greece Ireland Italy Luxembourg Netherlands Portugal Great Britain Northern Ireland 0,30 % 0,18 % 4.94 % 19,30 % 14,12% 7,23 % 8,38 % 4.95 % 2,65 % 2,42 % 32,96 % 2,57 % ' No L 41 /42 Official Journal of the European Communities 12. 2. 94 ANNEX II *B. DENMARK 1 . Representative market : Denmark The price recorded on this market is the weighted average of the prices recorded at the following places of quotation. Dane Beef NÃ ¸rager DKL, Ã rhus SYD, Bylderup Bov Weighting coefficient 67,5 % 27,5 % 2,0 % 3,0 % C. FEDERAL REPUBLIC OF GERMANY 1 . Representative market : Federal Republic of Germany The prices recorded on this market are the weighted average of the prices recorded in the following regions : Bayern Niedersachsen Nordrhein-Westfalen Baden-WÃ ¼rttemberg Schleswig-Holstein Rheinland-Pfalz Weighting coefficient 10% 9 % 40% 11 % 20% 10% 2. Category Lammfleisch 100 % L. NORTHERN IRELAND 1 . Representative markets (a) Slaughterhouses : Lurgan Foyle WD Meats, Coleraine (b) Live markets : Ballymoney Allams, Belfast Markethill Omagh Weighting coefficient 9% 16% 25 % 14 % 11 % 12 % 1 3 %'